ALBERT R. MONTANO and RUTH A. MONTANO, Petitioners v. COMMISSIONER OF INTERNAL REVENUE, RespondentMontano v. CommissionerDocket No. 11379-77.United States Tax CourtT.C. Memo 1979-117; 1979 Tax Ct. Memo LEXIS 408; 38 T.C.M. (CCH) 536; T.C.M. (RIA) 79117; March 29, 1979, Filed *408  Albert R. Montano, pro se Edward M. Robbins, Jr., for the respondent.  RAUMMEMORANDUM OPINION RAUM, Judge: The Commissioner determined a deficiency in petitioners' 1975 income tax in the amount of $615.69.  The deficiency was based upon the disallowance of a wide variety of moving expenses in the aggregate amount of $1,566 and a number of miscellaneous deductions in the aggregate amount of $2,313.  The parties have since resolved their differences as to these items and have agreed that $773 is deductible in respect of the moving expenses, that $1,746 is deductible in respect of the miscellaneous expenses, and that the remaining amounts claimed were properly disallowed.  However, petitioners have raised a large number of legal objections, characterized by reference to "the Law Merchant", Federal Reserve Notes, due process, trial by jury, slavery, peonage, extortion, and have made various other contentions based upon the Constitution, in particular Amendments IV, V, and VII.  It has been virtually impossible to set forth these contentions in any orderly or comprehensive manner.  Suffice it to say, arguments such as these have uniformly been rejected in cases*409  of other tax protesters, and must at this time be regarded as frivolous, notwithstanding petitioners' apparent good faith in pressing them upon us.  Cf. Wilkinson v. Commissioner, 71 T.C. (January 25, 1979); Hatfield v. Commissioner,68 T.C. 895">68 T.C. 895 (1977); Cupp v. Commissioner,65 T.C. 68">65 T.C. 68 (1975), affd.  559 F. 2d 1207 (3d Cir. 1977); United States v. Schmitz,542 F. 2d 782, 783-784 (9th Cir. 1976), cert. denied 429 U.S. 1105">429 U.S. 1105 (1977); Rockwell v. Commissioner,512 F. 2d 882, 887 (9th Cir.), cert. denied 423 U.S. 1015">423 U.S. 1015 (1975). In order to give effect to the agreement of the parties in respect of the amounts in controversy to be deducted, Decision will be entered under Rule 155.